DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the response to the election of species requirement received October 15, 2021.  Applicant elected a species of Formula 1 in which X is a direct bond and Ar1 is represented by Formula 2.  Claims 1-9, 14-19, and 24 read on the species.  Claims 10-13 and 20-23 are currently withdrawn as non-elected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2012/0273764 A1).
Yu et al. discloses the following compound for an electronic device (see page 3, compound 14):

    PNG
    media_image1.png
    228
    278
    media_image1.png
    Greyscale
.

Regarding claim 18, the claim recites an intended use or function for the compound of claim 15.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2012/0273764 A1).
Yu et al. is relied upon as set forth for the rejection of claim 15 above.
Yu et al. discloses example compound 14 as discussed in the above rejection 

    PNG
    media_image1.png
    228
    278
    media_image1.png
    Greyscale
(see page 3).


    PNG
    media_image2.png
    119
    298
    media_image2.png
    Greyscale
.
Yu et al. fails to exemplify a compound identical to one of instant claim 24, although compound 14 is identical to instant A1 except that there are additional alkyl substituent groups; however, Yu et al. also teaches diphenylamine group with unsubstituted phenyl groups are suitable as part of R groups within another example compound (see phenyl diphenylamine group of chemical formula 40, which is of general formula 12 discussed in the same paragraph 21 as general formula 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound of general formula 6 the same as compound 14, but without further alkyl substitution and arrive at a compound identical to instant compound A1, because such a compound is within a defined formula 6 according to the teachings of Yu et al.  One would expect to achieve a compound within the disclosure of Yu et al. the same as instant A1 with a predictable result and a reasonable expectation of success.

Claims 1-9, 14-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 2013/0150576 A1) in view of Yabe et al. (US 2006/0186798 A1).
Hotta et al. teaches compounds according to formula (1) (see par. 23):

    PNG
    media_image3.png
    122
    321
    media_image3.png
    Greyscale
.
example compound with “an amino group of 6 to 18 carbon atoms”, in the analogous art of organic compounds for electronic devices, Yabe et al. teaches an amine moiety may include diphenyl amine (which is a group having 12 carbon atoms) (see Yabe par. 63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound the same as instant compound “A1”

    PNG
    media_image4.png
    165
    132
    media_image4.png
    Greyscale

because defined Hotta et al. formula (1) in further view of Yabe et al. renders obvious a compound the same as instant A1.  One would expect to achieve a compound within the disclosure of Hotta et al. in further view of Yabe et al. with a predictable result and a reasonable expectation of success.
Regarding a light emitting device of claim 1, Hotta et al. teaches the hole transport layer of a device may be formed of a general formula (1) compound (see Hotta par. 104 and par. 71).  Layers of the device include an anode, hole transporting layer, light-emitting layer, electron transporting layer, and cathode (see Hotta par. 69-70).  
Regarding claim 2, a hole injecting layer may be included (see Hotta par. 91-92).

Regarding claims 4, 5, and 9, the compound the same as instant A1 discussed above meets the formula requirements.  Regarding claim 7, the corresponding group to instant L is phenylene.  Regarding claim 8, the corresponding groups to instant R3 and R4 are phenyl.   Regarding claim 14, the compound the same as instant A1 discussed above meets instant A1.  Similarly, the compound the same as instant A1 discussed above meets the limitations of instant compound claims 15-17, 19, and 24.  Regarding claim 18, Hotta teaches compounds of formula (1) may be used in a hole transporting layer (see par. 71, 104).
Regarding claim 6, the substituents R1 and R2 are not required when a and b are zero.  Alternatively, Hotta teaches variables R on the formula (1) (see Hotta par. 23-24).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., J. Mater. Chem. C, 2019, 7, pages 5988-5994 discusses indoloindole derivatives as hole transporting material in phosphorescent light emitting diodes (see title and abstract).  The article is considered relevant to the state of the art.
Ai et al., ACS Appl. Mater. Interfaces, 2020, 12, pages 6127-6136 discusses indolo[2,3-b]indole-based TADF emitters for organic light emitting diodes (see title and abstract).  The article is considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786